Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
2. Claim 1 is amended. Claim 2 is canceled. Claims 10-20 are withdrawn.
Claims 1, 4-9, 21 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. (previous rejection, maintained) Claims 1, 4-9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohrnberger et al. (US20130130355; previously cited) in view of 
See claims 1, 4-9, 21 as submitted 12/2/2020.
Applicant contends: the interpretation of Ohrnberger et al. is disagreed with; applicants disagree that Ohrnberger et al. teaches or suggests a VLP as claimed; Ohrnberger et al. does not teach or suggest that viral protein is antigenic or presented on the surface; even if the viral protein happened to be at the surface, probe would be at the surface, not viral protein; Ohrnberger et al. does not teach probes can be a viral protein; this vague disclosure cannot be interpreted as teaching or suggesting viral glycoprotein antigen presented at the surface of VLP as claimed; Aerts et al. teaching are limited to VLPs containing hMPV glycoproteins; there are several challenges; the disclosure is enabling only for hMPV F glycoproteins possibly associated with hMPV G glycoprotein; Johnston et al. does not teach or suggest viral glycoprotein antigen from VEEV can be presented on the surface of VLP; one of skill in the art would not have reasonable expectation of success; Johnston et al. does not teach VLPs, VEEV glycoprotein antigen, and thus does not motivate use of a VEEV glycoprotein antigen at the surface of VLP; nor does Johnston et al. teach or suggest that a glycoprotein antigen can be reasonably expected to effectively present at the surface of a VLP in view of Aerts et al. and Ohrnberger et al.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
To recharacterize and reiterate in part as to Orhnberger et al., Ohrnberger et al. still teaches: antibody detection complex comprising: particle [0005]; including microsphere coupled to complex (as a particle in the probe/phage/particle complex) [0088]; wherein particle can have diameters of between about 1 nm - 1000 µm [0089](as recited in claim 8), including diameter of greater than or less than about 6 µm [0089](as recited in claims 8, 9); wherein microsphere can be magnetic [0004](as recited in claim 6); including fluorescent signal [0004] (as recited in claim 7). Ohrnberger et al. also teaches: phage as vehicle for presenting probes [0080] wherein phage or VLP can be presentation vehicle [0082](as recited in claim 1); wherein probe can be coupled to a viral protein of a VLP [0083]; wherein protein includes protein derived from influenza virus such as HA but is not limited to such a peptide [0083]. Ohrnberger et al. also teaches: probe wherein probe can be antigenic determinant or epitope [0065]; wherein probe is capable of being bound by an antibody [0004].
In view of such teachings, a complex comprising VLP with probe (antigen), and wherein microsphere coupled to VLP is considered an obvious embodiment in view of the teachings of Ohrnberger et al.
As to the amendments in claim 1, such a recitation (“wherein the complex is an immunoassay platform for detection of an immune response”), such language is interpreted as a statement of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)... see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).). In this case, Ohrnberger et al. teaches or suggests such a structure as claimed, as well as wherein a probe is capable of being bound by an antibody [0004]. Thus, the structure is considered to be capable of performing the intended use as recited.

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To reiterate as indicated above and previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings or suggestions of Ohrnberger et al. in view of Aerts et al. and further in view of Johnston et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
As to the instant references, the references are not so limited as applicant contends. As to Ohnberger et al. the reference already teaches or suggests: antibody detection complex comprising: particle [0005]; including microsphere coupled to complex (as a particle in the probe/phage/particle complex)[0088]; phage as vehicle for presenting probes [0080] wherein phage or VLP can be presentation vehicle [0082]; wherein probe can be coupled to a viral protein of a VLP [0083]. Ohrnberger et al. also teaches: probe wherein probe can be antigenic determinant or epitope [0065]. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use antigen as taught by Johnston et al. with the VLP as taught by Ohrnberger et al. in view of Aerts et al. Ohrnberger et al. in view of Aerts et al. teach use of antigen or epitope, and Johnston et al. teaches such a known antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome).
As to Aerts et al., to reiterate as indicated previously, Aerts et al. teaches: VLPs containing glycoproteins assembled onto retroviral core particles (abstract; [0025])(as recited in claim 1); for use in vaccines based on such particles (abstract); wherein retrovirus includes MLV [0051](as recited in claim 5); further including gag genes [0053]; retroviral gag protein, on which a wide array of heterologous viral envelope proteins can be functionally displayed [0008](as recited in claim 5); wherein immunogens are able to induce immunogenic response [0008]; for diagnosis, and in vitro detection of antibodies [0126-0127]. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use VLP as taught by Aerts et al. with the complex as taught by Ohrnberger et al. Ohrnberger et al. teaches the use of VLP in complex to detect antibodies, and Aerts et al., which also teaches the use of VLP to detect antibodies, teaches such a VLP (See MPEP 2144.06: Substituting equivalents known for the same purpose).
To reiterate as indicated previously, the prior art is considered to be enabling absent evidence to the contrary (See MPEP 2121:1. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). In response, applicant has only appeared to present argument rather than evidence. Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)).
To reiterate as indicated above and previously, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings or suggestions of Ohrnberger et al. in view of Aerts et al. and further in view of Johnston et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.; … See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)). In this case, rationales such as (A), (B), (E), (G), at least, have been provided in view of Ohrnberger et al. in view of Aerts et al. and further in view of Johnston et al.’s teachings or suggestions of antibody detection complex comprising VLP; VLP presenting antigen; coupling to microsphere; use of retroviral core VLP in diagnostic applications, as well as known antigenic epitopes. In response, applicant has only appeared to present arguments as to the references individually rather than unexpected results or evidence to the contrary (See MPEP 2121:1. PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)).
The rejection is maintained for reasons of record. 

Conclusion
4. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648